KRUEGER, Judge.
The conviction is for theft from the person. The punishment assessed is confinement in the State penitentiary .for a term of two years.
The indictment appears regular. The record is before this court without statement of facts or bills of exception.
In the motion for a new trial appellant complains of certain rulings of the court with respect to the introduction of evidence and other matters occurring upon the trial. However, in the absence of the evidence which was before the court, we are unable to appraise the matters complained of in said motion.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals- and approved by the Court.